DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 6-10, 21, 24, 26-30 are pending.
This action is Final.

Claim Objections
Claims 4, 6, 24, 26, 29 are objected to because of the following informalities: Claims 4 and 24 “the model training data” should read “the preset model; training data” as applicant amended the term in claim 1 and terms should be clear and consistent. Claim 6 “wherein the collecting step” should read “wherein the collecting” as claim 1 does not use the format of “steps” in setting the method practiced. Claims 6 and 26 “when the to-be-measured user is in a motionless state” should read “when the to-be-measured user is in the motionless state”. Claim 29 has an incorrect claim status as an untracked amendment was introduced: “and” was introduced to the preamble by apparent accident in place of “an”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-10, 21, 24, 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the usage of “a sensor…a sensor” renders the claim indefinite. It is unclear if these are the same or different sensors which makes the metes and bounds unclear.
Further regarding claim 1, the limitations “a pre-established individual calibration model…a pre-established individual calibration model…wherein the pre-established individual calibration model…updating the individual calibration model…a preset individual calibration model” render the claim indefinite. It is not clear whether these models are the same or different from one another. For example, is “a pre-established individual calibration model” the same for each introduction, which of “a” is “the” is referring to? Is the preset and the preestablished the same or different, is the individual calibration model updating one of the introduced “preestablished” models? It appears, as best can be determined from the disclosure as filed, that all models are referring to the same model. Applicant should amend the claims to make clear the same and separate usages of terms as terms should be clear and consistent. For examination purposes a broadest reasonably interpretation has been taken in applying art.  
Further regarding claim 1, the terms “the model parameters” “the parameter set” lack proper antecedent basis in the claim.
Regarding claim 4, the limitations “the pre-established individual calibration model…the individual calibration model” are rejected similarly to the independent claim as it is unclear which instance is being further limited or whether these are the same or different models than being referenced prior. In addition, the limitation   “a parameter set…a plurality of model parameters” are unclear if these are the same or different than those discussed in the independent claim. For these reasons the metes and bounds of the claim are unclear which renders the claim indefinite.
Regarding claim 21, the limitations “a pre-established individual calibration model…a pre-established individual calibration model…a pre-established individual calibration model… a preset individual calibration model” render the claim indefinite. It is not clear whether these models are the same or different from one another. For example, is “a pre-established individual calibration model” the same for each introduction? Is the preset and the preestablished the same or different? It appears, as best can be determined from the disclosure as filed, that all models are referring to the same model. Applicant should amend the claims to make clear the same and separate usages of terms as terms should be clear and consistent. For examination purposes a broadest reasonably interpretation has been taken in applying art.  
Further regarding claim 21, the terms “the model parameters” “the parameter set” lack proper antecedent basis in the claim.
Regarding claim 24, the limitations “the individual calibration model” is rejected similarly to the independent claim as it is unclear which instance is being further limited or whether these are the same or different models than being referenced prior. In addition, the limitation   “a parameter set…a plurality of model parameters” are unclear if these are the same or different than those discussed in the independent claim. For these reasons the metes and bounds of the claim are unclear which renders the claim indefinite.
The dependent claims are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6-10, 21, 24, 26-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s):
Claim 1
applying a pre-established individual calibration model to predict a first blood pressure value of the to-be-measured user based on the first physiological signal and a pre-established individual calibration model, wherein the pre-established individual calibration model is based on the calibration data and preset model training data, wherein the preset model training data comprises a third blood pressure value of training users and a third physiological signal corresponding to the third blood pressure value (math concepts)
updating the individual calibration model of the to-be-measured user based on the new calibration data (math concepts)
wherein the first blood pressure value of the to-be measured user is predicted based on the first physiological signal and a preset individual calibration model by: performing a feature extraction operation on the first physiological signal, to obtain a feature set that can represent the first physiological signal, wherein the feature set comprises feature values arranged in a preset feature sequence, and a feature values in  different sequences represent different features of the first physiological signal (math concepts); and calculating the feature values in the feature set and the model parameters in the parameter set based on a preset algorithm, to obtain the first blood pressure value of the to-be-measured user whereby blood pressure control of the to-be-measured user can be managed (math concepts with “whereby” clause of an intended use of the data which would fall under methods of organizing human activity if such limitation were positively claimed element)

Claim 21
apply a pre-established individual calibration model to predict a first blood pressure value of the to-be-measured user based on the first physiological signal and a pre-established individual calibration model, wherein the processor is configured to establish a pre-established individual calibration model based on the calibration data and preset model training data, wherein the preset model training data comprises a third blood pressure value of training users and a third physiological signal corresponding to the third blood pressure value (math concepts)
wherein the first blood pressure value of the to-be-measured user is predicted based on the first physiological signal and a preset individual calibration model by: performing a feature extraction operation on the first physiological signal, to obtain a feature set that can represent the first physiological signal, wherein the feature set comprises feature values arranged in a preset feature sequence, and feature values in different sequences represent different features of the first physiological signal  (math concepts); and  calculating the feature values in the feature set and the model parameters in the parameter set based on a preset algorithm, to obtain the first blood pressure value of the to-be-measured user whereby blood pressure control of the to-be- measured user can be managed  (math concepts with “whereby” clause of an intended use of the data which would fall under methods of organizing human activity if such limitation were positively claimed element)

These claim limitations fall within the identified groupings of abstract ideas:

Mathematical Concepts:
mathematical relationships
mathematical formulas or equations 
mathematical calculations

Certain Methods Of Organizing Human Activity
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

This judicial exception is not integrated into a practical application because:
 Under the step 2A, analysis is conducted on the additional features of the claim. Under this analysis, the additional features beyond the judicial exception are:
Claim 1
obtaining, by a sensor coupled to a to-be measured user, calibration data of the to-be-measured user, wherein the calibration data comprises a second blood pressure value and a second physiological signal corresponding to the second blood pressure value; 
collecting, by a sensor coupled to the to-be measured user, a first physiological signal of the to-be-measured user; and 
obtaining new calibration data of the to-be-measured user when a preset model update period arrives; and 
Claim 21
a collector 
a processor 
the collector is configured to obtain calibration data of a to-be-measured user, wherein the calibration data comprises a second blood pressure value and a second physiological signal corresponding to the second blood pressure value; 
the collector is configured to collect a first physiological signal of the to-be-measured user; and 
the processor is configured to
The additional features amount to various extra solution activities of data gathering and structures for such, and implementation of the exception by generic processors as a tool. As addressed above, the newly presented whereby clause is an intended use of the math concepts and thus is not considered outside the identified exception. These features in the claim do not integrate the exception into a practical application of the exception as the additional elements in the claim do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception.
Limitation concepts that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitation concepts that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Under Step 2B, the claim limitations are evaluated for an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, they do not add significantly more to the exception.  Analyzing the additional claim limitations individually, the additional limitation that is not directed to the abstract idea are the same as those identified in step 2A above. Such limitations related to the collecting/obtaining data are recognized by the courts as routine data gathering in order to input data to the mathematical algorithm, and thus, do not add a meaningful limitation to the method/system as it would be routinely used by those of ordinary skill in the art in order to apply the mathematical algorithm. In addition, the collector is generically claimed such that the structure can read on generic processor related data input elements in addition to generic sensors and related hardware. The computer structures cited above are claimed as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The additional limitations recited in the dependent claims are directed to further judicial exceptions of mathematical concepts (A more specific abstraction is still an abstraction), further extra solution activities of data gathering, and further extra solution activities of alarms.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Therefore, analyzing the claims as an ordered combination under the Mayo/Alice analysis the features claimed are directed to patent ineligible limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6-7, 9, 21, 24, 26-27, 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al. (Ma, US 2018/0085011).
Regarding claim 1, Ma teaches a blood pressure monitoring method, comprising: 
obtaining, by a sensor coupled to a to-be measured user, calibration data of the to-be-measured user, wherein the calibration data comprises a second blood pressure value and a second physiological signal corresponding to the second blood pressure value (see entire document, especially Figures 7-8, signals for PTT metric determinations include pulse waves, Figure 9A 901 calibration data, [0196]]-[0198] calibration values, include PTT0 and BP0, [0103]-[0110]); 
collecting, by a sensor coupled to the to-be measured user, a first physiological signal of the to-be-measured user (see entire document, especially Figure 9A 901 measured data); and 
applying a pre-established individual calibration model to predict a first blood pressure value of the to-be-measured user based on the first physiological signal and a pre-established individual calibration model, wherein the pre-established individual calibration model is based on the calibration data and preset model training data, wherein the preset model training data comprises a third blood pressure value of training users and a third physiological signal corresponding to the third blood pressure value (see entire document, especially [0103]-[0110],  [0196]-[0198] calibration data includes peer group; equations 9-10);
obtaining new calibration data of the to-be-measured user when a preset model update period arrives (contingent limitation of a method bears no patentable weight MPEP 2111. In addition, see entire document, especially [0058], [0060], [0107], [0115], [0118]); and 
updating the individual calibration model of the to-be-measured user based on the new calibration data (contingent limitation of a method bears no patentable weight MPEP 2111. In addition, see entire document, especially [0058], [0060], [0107], [0115], [0118]);
wherein the first blood pressure value of the to-be measured user is predicted based on the first physiological signal and a preset individual calibration model by:
	performing a feature extraction operation on the first physiological signal, to obtain a feature set that can represent the first physiological signal, wherein the feature set comprises feature values arranged in a preset feature sequence, and a feature values in  different sequences represent different features of the first physiological signal; and calculating the feature values in the feature set and the model parameters in the parameter set based on a preset algorithm, to obtain the first blood pressure value of the to-be-measured user whereby blood pressure control of the to-be-measured user can be managed (see entire document, especially Figures 7-8, features recognized in the signals for PTT metric determinations, where each group is a different feature set which could be used for the PTT determinations, see [0126]-[0133], [0196]-[0198], [0035]).
Regarding claim 4, Ma teaches further comprising establishing the pre-established individual calibration model by: determining, a training data set required by the to-be-measured user in the model training data based on the calibration data; and obtaining, based on the training data set required by the to-be-measured user and a preset modeling algorithm, the individual calibration model corresponding to the to-be-measured user, wherein the individual calibration model is a parameter set comprising a plurality of model parameters (see entire document, especially [0103]-[0110] , [0196]-[0198]).  
Regarding claim 6, Ma teaches wherein the collecting step comprises: determining whether the to-be-measured user is in a motionless state; and collecting the first physiological signal of the to-be-measured user in a preset collection period when the to-be-measured user is in a motionless state (“when” contingent limitation bears no weight on patentability of method claim, MPEP 2111. see also entire document, especially Figure 1-2, [0134], Figure 15C no motion, [0205]) .
Regarding claim 7, Ma teaches wherein the first physiological signal, the second physiological signal, and the third physiological signals are pulse wave signals (see Figures 7-8, PTT derived from pulse wave signals for each method of finding PTT).
Regarding claim 9, Ma teaches wherein the method further comprises: outputting prompt information when the first blood pressure value of the to-be-measured user is greater than a preset threshold, wherein the prompt information is used to inform that blood pressure is abnormal (“when” contingent limitation bears no weight on patentability of method claim, MPEP 2111. see also entire document, especially [0039], [0060], [0080]).
Regarding claim 21, Ma teaches a blood pressure monitoring device, comprising a collector and a processor (see entire document, especially Figures 1-2 processor and any structure with data input or data gathering capabilities, like circuitry, sensors, hardware, etc.), wherein 
the collector is configured to obtain calibration data of a to-be-measured user, wherein the calibration data comprises a second blood pressure value and a second physiological signal corresponding to the second blood pressure value (see entire document, especially Figures 7-8, signals for PTT metric determinations include pulse waves, Figure 9A 901 calibration data, [0196]]-[0198] calibration values, include PTT0 and BP0, [0103]-[0110]); 
the collector is configured to collect a first physiological signal of the to-be-measured user (see entire document, especially Figure 9A 901 measured data); and 
the processor is configured to apply a pre-established individual calibration model to predict a first blood pressure value of the to-be-measured user based on the first physiological signal and a pre-established individual calibration model, wherein the processor is configured to establish a pre-established individual calibration model based on the calibration data and preset model training data, wherein the preset model training data comprises a third blood pressure value of training users and a third physiological signal corresponding to the third blood pressure value (see entire document, especially [0103]-[0110],  [0196]-[0198] calibration data includes peer group; equations 9-10); 
wherein the first blood pressure value of the to-be-measured user is predicted based on the first physiological signal and a preset individual calibration model by: 
performing a feature extraction operation on the first physiological signal, to obtain a feature set that can represent the first physiological signal, wherein the feature set comprises feature values arranged in a preset feature sequence, and feature values in different sequences represent different features of the first physiological signal; and calculating the feature values in the feature set and the model parameters in the parameter set based on a preset algorithm, to obtain the first blood pressure value of the to-be-measured user whereby blood pressure control of the to-be- measured user can be managed (see entire document, especially Figures 7-8, features recognized in the signals for PTT metric determinations, where each group is a different feature set which could be used for the PTT determinations, see [0126]-[0133], [0196]-[0198], [0035])
Regarding claim 24, Ma teaches wherein the processor is configured to determine, in the model training data based on the calibration data, a training data set required by the to-be-measured user, and obtain, based on the training data set required by the to-be-measured user and a preset modeling algorithm, the individual calibration model corresponding to the to-be-measured user, wherein the individual calibration model is a parameter set comprising a plurality of model parameters (see entire document, especially [0196]-[0198]).  
Regarding claim 26, Ma teaches wherein the collector is configured to determine whether the to-be-measured user is in a motionless state, and collect the first biological signal of the to-be-measured user in a preset collection period when the to-be-measured user is in a motionless state (see entire document, especially Figure 1-2, [0134], Figure 15C no motion, [0205]).
Regarding claim 27, Ma teaches wherein the first physiological signal, the second physiological signal, and the third physiological signals are pulse wave signals (see Figures 7-8, PTT derived from pulse wave signals for each method of finding PTT).
Regarding claim 29, Ma teaches wherein the device further comprises an output device; and the output device is configured to output prompt information when the first blood pressure value of the to-be-measured user is greater than a preset threshold, wherein the prompt information is used to inform that blood pressure is abnormal (see entire document, especially [0039], [0060], [0080]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (Ma, US 2018/0085011) as applied to claims 1 and 21 above, and further in view of Waller et al. (Waller, US 2017/0238819).
Regarding claim 8, the limitations are met by Ma except the limitations of generating a blood pressure variation curve based on first blood pressure values predicted at different time points; and displaying the blood pressure variation curve are not directly taught.
Waller teaches a similar system for measuring blood pressure, and teaches the usage of displaying blood pressure curves (see entire document, especially Figures 11a-c). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of generating and displaying blood pressure curves over time in order to allow for a user to identify general trends in the pressure data for any desired time period.
Regarding claim 28, Ma teaches wherein the device further comprises an output device (see entire document, especially Figures 1-2, 14), but the limitations of the processor is further configured to generate a blood pressure variation curve based on first blood pressure values predicted at different time points; and the output device is configured to display the blood pressure variation curve are not directly taught.
Waller teaches a similar system for measuring blood pressure, and teaches the usage of displaying blood pressure curves (see entire document, especially Figures 11a-c). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of generating and displaying blood pressure curves over time in order to allow for a user to identify general trends in the pressure data for any desired time period.

Claims 10 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (Ma, US 2018/0085011)  as applied to claims 1 and 21 above, and further in view of Wei (US 2018/0192900).
Regarding claim 10, Ma teaches obtaining the preset model update period based on set period (see entire document, especially [0058], [0060], [0107], [0115], [0118]), but does not directly teach the limitations obtaining a period setting operation entered by the to-be-measured user; displaying a period setting screen based on the period setting operation, wherein the period setting screen comprises a plurality of model update periods; and obtaining the preset model update period based on a period selection operation of the to-be- measured user on the period setting screen.  
Wei teaches a similar system for measuring vital signs including blood pressure (see entire document, especially [0063]), and teaches subject setting the calibration interval from different options of time durations, which reasonably teaches the limitations obtaining a period setting operation entered by the to-be-measured user, displaying a period setting screen based on the period setting operation, wherein the period setting screen comprises a plurality of model update periods, and obtaining the preset model update period based on a period selection operation of the to-be- measured user on the period setting screen (see entire document, especially  [0120] The set of calibration data may be acquired automatically based on a default setting of the system, or preset instructions by the subject or a user other than the subject (also referred to as a third party). [0153] In some embodiments, the preset condition may be a time parameter that may be expressed as, for example, a time interval within which the calibration data is acquired. Merely by way of example, the time interval may be 15 minutes, 20 minutes, 30 minutes, 40 minutes, 1 hour, 2 hours, 5 hours, 10 hours, 12 hours, a day, two days, a week, two weeks, a month, two months, or the like). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of allowing a user the option to use any desired period from an exemplary list duration as the set period for calibrations in order to allow a user to decide how frequently they wish to calibrate their blood pressure measurements.
Regarding claim 30, Ma teaches an input device and an output device (see entire document, especially Figures 1-2, 14), and obtaining the preset model update period based on set period (see entire document, especially [0058], [0060], [0107], [0115], [0118]), but does not directly teach the limitations obtaining a period setting operation entered by the to-be-measured user; displaying a period setting screen based on the period setting operation, wherein the period setting screen comprises a plurality of model update periods; and obtaining the preset model update period based on a period selection operation of the to-be- measured user on the period setting screen.  
Wei teaches a similar system for measuring vital signs including blood pressure (see entire document, especially [0063]), and teaches subject setting the calibration interval from different options of time durations, which reasonably teaches the limitations obtaining a period setting operation entered by the to-be-measured user, displaying a period setting screen based on the period setting operation, wherein the period setting screen comprises a plurality of model update periods, and obtaining the preset model update period based on a period selection operation of the to-be- measured user on the period setting screen (see entire document, especially  [0120] The set of calibration data may be acquired automatically based on a default setting of the system, or preset instructions by the subject or a user other than the subject (also referred to as a third party). [0153] In some embodiments, the preset condition may be a time parameter that may be expressed as, for example, a time interval within which the calibration data is acquired. Merely by way of example, the time interval may be 15 minutes, 20 minutes, 30 minutes, 40 minutes, 1 hour, 2 hours, 5 hours, 10 hours, 12 hours, a day, two days, a week, two weeks, a month, two months, or the like). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of allowing a user the option to use any desired period from an exemplary list duration as the set period for calibrations in order to allow a user to decide how frequently they wish to calibrate their blood pressure measurements.

Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims filed 8/10/2022.
Applicant’s arguments regarding the claim objections have been fully considered and are partially persuasive, however, new objections have been raised.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112 have been fully considered and are partially persuasive due to the amendments to the claims, however, the amendments have necessitated new grounds of rejection.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive. Applicant argues that the claims amount to an improvement in technology as the claims do not use a blood pressure cuff. The examiner respectfully disagrees. The claims do not preclude the sensor being a blood pressure cuff related device. The usage of calibration data in view of the disclosure appears to require “actual pressure”, which would necessarily be either blood pressure cuff or invasive blood pressure in order to model the actual pressure with the other physiological signals and is not in concert with the arguments for the claimed features being a practical application made by applicant. Additionally, such systems are known in the art already for continuous blood pressure monitoring, such that when considering the system as a whole is not an improvement over the known technology, the claim is clearly directed to the abstract idea being claimed, i.e. math concepts. Applicant further cites CardioNet and McRo, but these claims are not so similar to those precedencies. The instant claims are directed to determining blood pressure, which is a common physiological measurement, by the math concepts claimed which are known to be used in modeling (a different model is still a model, i.e. abstract concept), the claims while suggesting that management of pressure can be managed by such derivation do nothing with such data in a specific treatment or prophylaxis, nor is there a specific disorder such as atrial flutter or atrial fibrillation like CardioNet being present in the claims. The rejections are respectfully maintained as the claims are directed to recited judicial exceptions without significantly more/practical application of such claimed exceptions.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered but are not persuasive, Applicant argues that the art teachings of feature extraction and feature sets are different than what is claimed. The examiner respectfully disagrees. The art identifies different features forming feature sets in the determination of potential different points in different potential PTTs which could be used, wherein each different way is a different set of features and reasonably teaches the recited claim features under a broadest reasonable interpretation in light of the specification without reading limitations from the specification into the claims, and then uses this data with calibrated model coefficients in model equations just as the disclosure does in determining blood pressure, the method/processors achieve the same results with the same processes as taught in the art. If there is a distinction in the particular model used by applicant then that should be specifically claimed as it is improper to read specifics from the specification into the claims. The rejections are respectfully maintained as updated above to account for applicant’s amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791